As filed with the Securities and Exchange Commission on October 30, 2009 Registration Nos. 2-75503, 811-03364 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. () Post-Effective Amendment No. 101 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT (X) OF 1940 Amendment No. 101 (X) MAXIM SERIES FUND, INC. (Exact Name of Registrant as Specified in Charter) 8515 E. Orchard Road Greenwood Village, Colorado80111 Registrant's Telephone Number, including Area Code:(866) 831-7129 Mitchell T.G. Graye President and Chief Executive Officer Great-West Life & Annuity Insurance Company 8515 E. Orchard Road
